In connection with the motion to reinstate the appeal there is brought before us in a supplemental transcript what is alluded to as the "sentence." It is in fact nothing but the judgment which was entered on the verdict. This judgment was in the original transcript. It is unsatisfactory to deal with a record such as is found in the present case but there is not up to this date anything before us showing in a legal way that sentence was ever pronounced against accused. Under the circumstances we have no option but to let the order dismissing the appeal stand.
The motion to reinstate is overruled.
Overruled. *Page 679